PER CURIAM.
Appellant was convicted under an information in three counts, the first two counts charging the unlawful sale of whiskey in a dry area, and the third count charging tire unlawful possession of whiskey for the purpose of sale in a dry area; the punishment under each of the first two counts, a fine of $150 and, under the third count, a fine of $200.
The record on appeal contains ho statement of facts or bills of exception. All proceedings appear to be regular, and nothing is presented for review.
The judgment is affirmed.